DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 9 are objected to because of the following informalities:
In claim 1, the term "a component carrier, which, in the use position is" in line 6 of claim 1 should be “a component carrier, which in its use position, is” for proper grammar and based on figs.4-5 (wherein use position of component carrier is when the component carrier is positioned in the housing).
In claim 9, term “the holder” should be “a holder” since term “the holder” appear for the first time, however, read as though they have already been recited.
In claim 6, term “the restoring force” should be “a restoring force” since term “the restoring force” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Drawings
Fig.1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "11" and “5” have both been used to designate same part, which is i.e. housing.  Figs.1-2 are objected to as failing to comply with 37 CFR 1.84(p)(4) because 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objection as pointed out above (see drawing objection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation “a manual metering device”, and claim 1 also recites “in particular pipette”, which is the narrower statement of the range/limitation.

Appropriate correction is required.

Claims 2-20 are also rejected because of their dependency on claim 1.

As to claim 9, claim 9 recites “the holder has a holder base”, which render the claim indefinite. The holder and at least one holder arm and a mating snap-fit element of what? The holder and at least one holder arm and a mating snap-fit element of the housing? A snap-fit element of what? A snap-fit element of component carrier?

As to claim 8, claim 8 recites “a mating snap-fit element” render the claim indefinite. A mating snap-fit element of what? A mating snap-fit element of the housing?



Claims 13-20 are also rejected because of their dependency on claim 5.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichmuth – US 20130224087 (hereinafter “Rei”).
	As to claim 1, Rei teaches a manual metering device, in particular pipette ([0057] and figs.1-6: manual dosing device is a positive displacement dosing device by means of which a syringe can be emptied; thus “a manual metering device, in particular pipette”), (figs.1-6) comprising: a main body, which has a housing (24) (fig.3 and [0067]) configured to contain components of one or more of a pipetting mechanism, of an ejecting mechanism and of a volume-adjustment mechanism, of the manual metering device (fig.4 and [0061] and [0073]: a syringe plunger corresponds to “an ejecting mechanism”; thus “configured to contain components of one or more of a pipetting mechanism, of an ejecting mechanism and of a volume-adjustment mechanism, of the manual metering device”); and a component carrier (fig.3: inner space within housing 24 corresponds to “a component carrier”), which in its use position, is positioned in the housing (24) ([0067] and fig.3: inner space within housing 24 in its use position because housing parts 24.1 and 24.2 of housing 24 have snap connection means on the edges to be connected to each other so that they can be snapped together; hence, when housing parts 24.1 and 24.2 of housing 24 are not connected together, the inner space of the housing 24 is not formed and thus there is no use position; thus “a component carrier, which in its use position, is positioned in the housing”), the components being arranged on the component carrier (figs.3-4 and [0073]: a syringe plunger or an ejecting mechanism along with i.e. an actuating lever 36 are accommodated on the component carrier (or inner space) of housing 24), wherein the housing (24) has an insertion opening (fig.3: opening between two housing parts 24.1 and 24.2 corresponds to “an insertion opening”), through which the component carrier (5) is pushed into its use position in the housing ([0067] and figs.3-4: inner space within housing 24 in its use position because housing parts 24.1 and 24.2 of housing 24 have snap connection means on the edges to be connected to each other so that they can be snapped/pushed together via the insertion opening; thus “wherein the housing has an insertion opening, through which the component carrier is pushed into its use position in the housing”), and in wherein the component carrier is fastened/secured/sealed within the housing (24) by means of a releasable connection (22.1, 22.2) ([0067]: screws 22.1, 22.2 correspond to “a releasable connection”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In an alternative (for claim 1), as best understood, claims 1-3, 5, 8-11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marks – WO2011148365 in further view of Lemmo – US 20100011889.
As to claims 1-3, 5, 8-11, 13-16, and 18-19, Marks teaches a manual metering device, in particular pipette (fig.1-2: drop dispenser 10 corresponds to “pipette”), the manual metering device (fig.1-2) comprising: a main body, which has a housing 31 configured to contain components of one or more of a pipetting mechanism, of an ejecting mechanism and of a volume-adjustment mechanism, of the manual metering device (fig.1-2: drop dispenser 10 also corresponds to “a pipetting mechanism”; thus “the manual metering device comprising: a main body, which has a housing configured to contain components of one or more of a pipetting mechanism, of an ejecting mechanism and of a volume-adjustment mechanism, of the manual metering device”); and a component carrier 10, which in its use 31 (fig.1-2: drop dispenser 10 also corresponds to “a component carrier”; when the drop dispenser is inserted into housing 31 of handheld titration device (or fluid-dispensing unit) 30, the drop dispenser is in its use position; thus “a component carrier, which in its use position, is positioned in the housing”), the components being arranged on the component carrier 10 (fig.1-2: components i.e. plunger 14, plunger head 16, dispenser tip 13), wherein the housing 31 has an insertion opening 36, through which the component carrier 10 is pushed into its use position in the housing 31 (fig.1-2), and in wherein the component carrier 10 is fastened within the housing 31 by means of a tubular sealing member connection 43 (fig.5).
	Marks does not explicitly teach wherein the component carrier 10 is fastened within the housing 31 by means of a releasable connection.
	Lemmo teaches a concept of: a handheld handling device is designed with a removable probe ([0009]) via a releasable connection (fig.10 and [0108]: locking feature/hook 122 and locating boss 120 corresponds to “a releasable connection”).
	Since Marks does not state wherein the component carrier cannot fastened within the housing 31 by means of a releasable connection and since Marks teaches wherein the manual metering device has a holder 34 forming a connecting element of the tubular sealing member connection 43 (fig.1-5), wherein the holder 34 secures the component carrier in its use position (fig.1-5), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the tubular sealing member connection 43 of Marks with concept teachings of locking feature 122 (located on probe housing 18) and locating boss 120 (located on removable probe 20) of Lemmo to include wherein the component carrier 10 is fastened within the housing 31 by means of a releasable connection/mating (with locating boss 120 on component carrier 10 and locking feature 122 on the tubular sealing member connection 43 of Marks) or (with locating boss 120 on the tubular sealing member connection 43 and locking feature 122 on component carrier 10 of Marks); (as recited in claim 11); wherein the component carrier 10 has a fastening means for fastening to a fluid-dispensing unit (as recited in claim 10); wherein the releasable connection is established in a form-fitting manner (as recited in claim 2); wherein the manual metering device has a holder forming a connecting element of the releasable connection, wherein the holder secures the component carrier in its use position (as recited in claim 3); wherein the releasable connection is a snap-fit connection which is released in a non-destructive manner and comprises at least one snap-fit element, and at least one mating snap-fit element (as recited in claim 5), wherein the at least one snap-fit element is a snap-fit hook or a latching element (as recited in claim 13); wherein the at least one mating snap-fit element is a mating snap-fit hook or a latching hollow (as recited in claim 14); wherein the at least one snap-fit element is arranged on the component carrier (as recited in claim 15); wherein the at least one mating snap-fit element is arranged on the housing (as recited in claim 16); wherein the at least one snap-fit mating element is arranged on the component carrier (as recited in claim 18); wherein the at least one snap-fit element is arranged on the housing (as recited in claim 19), so that customized fabrication can provide probes or tips of varying lengths and of varying material compatibility ([0009]), probe can be reusable or disposable; a combination of reusable and disposable probes/tips of varying sizes may also be provided with efficacy ([0097]).

	As to claim 9, as best understood, modified Marks teaches all limitations of claim 1, it does not explicitly teach wherein a holder of the housing has a holder base from which at least one holder arm of the housing extends in the axial direction of the housing, wherein one of a snap-fit element of component carrier and a mating snap-fit element of the housing is formed on the holder arm of the housing.
34 forming a connecting element of the tubular sealing member connection 43 (fig.1-5), wherein the holder 34 secures the component carrier in its use position (fig.1-5), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the tubular sealing member connection 43 of Marks with concept teachings of locking feature 122 (located on probe housing 18) and locating boss 120 (located on removable probe 20) of Lemmo to have wherein the component carrier 10 is fastened within the housing 31 by means of a releasable connection (with locating boss 120 on component carrier 10 and locking feature 122 on the tubular sealing member connection 43 of Marks), which is art equivalent to (wherein a holder of the housing has a holder base from which at least one holder arm of the housing extends in the axial direction of the housing, wherein one of a snap-fit element of component carrier and a mating snap-fit element of the housing is formed on the holder arm of the housing) (as recited in as best understood claim 9), while still solve the same problem: to include wherein the component carrier 10 is fastened within the housing 31 by means of a releasable connection/mating so that customized fabrication can provide probes or tips of varying lengths and of varying material compatibility ([0009]), probe can be reusable or disposable; a combination of reusable and disposable probes/tips of varying sizes may also be provided with efficacy ([0097]).

As to claim 3, claim 3 is rejected as reasons stated in the rejection of claim 1.

As to claim 8, as best understood, modified Marks teaches all limitations of claim 1.
Marks teaches the component carrier 10 has a component-carrier base 12 (grip 12 corresponds to “a component-carrier base” as in fig.1), which in the use position of the component carrier, is arranged adjacent to the insertion opening 36 of the housing 31, it does not explicitly teach from which at least one component-carrier arm extends in the axial direction, one of a snap-fit element and a mating snap-fit element of the housing is formed on the component-carrier arm.

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the tubular sealing member connection 43 of Marks with concept teachings of locking feature 122 (located on probe housing 18) and locating boss 120 (located on removable probe 20) of Lemmo to have wherein the component carrier 10 is fastened within the housing 31 by means of a releasable connection (with locating boss 120 on component carrier 10 and locking feature 122 on the tubular sealing member connection 43 of Marks), which is art equivalent to (wherein the component carrier has a component-carrier base, which in the use position of the component carrier, is arranged adjacent to the insertion opening of the housing and from which at least one component-carrier arm extends in the axial direction, wherein one of a snap-fit element, and a mating snap-fit element of the housing is formed on the component-carrier arm) (as recited in as best understood claim 8), while still solve the same problem: to include wherein the component carrier 10 is fastened within the housing 31 by means of a releasable connection/mating so that customized fabrication can provide probes or tips of varying lengths and of varying material compatibility ([0009]), probe can be reusable or disposable; a combination of reusable and disposable probes/tips of varying sizes may also be provided with efficacy ([0097]).

Allowable Subject Matter
Claims 4, 6-7, 12, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable once claim objections and 112b rejections are overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.


As to claim 4, claim 4 includes wherein the housing has a holder stop, which delimits a depth to which the holder is inserted into the housing, and a component-carrier stop, which delimits a depth to which the component carrier is inserted into the housing, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 6, claim 6 includes wherein the manual metering device, has a restoring element, counter to a restoring force of which the component carrier is pushed into its use position within the housing, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 7, claim 7 includes wherein at least one of the housing and the component carrier has at least one introduction slot, through which a tool is introduced into the housing, up to a connecting location, in order to release the releasable connection, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 12, claim 12 includes wherein the holder is introduced into the housing through a head opening, which is formed in the housing and is located opposite the insertion opening, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 17, claim 17 includes wherein the at least one mating snap-fit element is arranged on a holder formed to be pushed into the housing, in combination with the other recited elements, were not reasonably found in the Prior Art.

.

Conclusion
Note that the indication of allowable subject matter is based upon the features which are presently found in the claims.  In overcoming the above objections and rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The examiner therefore suggests that applicants overcome the above rejection under the second paragraph of 35 U.S.C. § 112 by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861